Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
  149329(71)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  MARK CLARK,                                                                                         Richard H. Bernstein,
          Plaintiff-Appellant,                                                                                        Justices

  v                                                                 SC: 149329
                                                                    COA: 309438
                                                                    Wayne CC: 10-006750-NO
  NATIONAL CITY BANK and PNC
  BANK,
           Defendants-Appellees.

  ____________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  25, 2014 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2015
         d0518
                                                                               Clerk